Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with group I (claims 1-11, 49 and 32-43) in the reply filed on 6/25/2021 is acknowledged.  The requirement is still deemed proper and is therefore made FINAL.
           Claims 12-20, 21-31 and 44-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/25/2021.

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all 
           Claims 1-11, 32-43 and 49 are rejected under 35 U.S.C. 101 abstract idea, while the claims recite a series of steps or acts to be performed, such as, “identifying and locating fiducial markers on a clinical image”, “receiving the clinical image from an imaging system”, “and identifying fiducial markers in the clinical image”. The steps do not amount to significantly more than the abstract idea. The recited steps could be implemented by the user or a human (radiologist) “mental activity”, because acquiring the information of the clinical image, without any specific way to implement the function. The claim as a whole is an abstract idea.  

Claim Objections
Claims, 9 and 10, are objected to because of the following “miner informalities”: the phrase “diffusion term”, “reaction term”, or “evolutionary”, are vague. Appropriate correction or clarification is required, to preclude a reasonable search by the examiner, so that the examiner may make a proper comparison of the invention with the prior art.


DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(e), 

Claims 1-3, 32-38 and 49 are rejected under 35 U.S.C. 102(a) (2) based upon a public use or sale or other public availability of the invention as being anticipated by Dascal et al (Publication No: US 2018/0192983 A1).
           Regarding claim 1, Dascal discloses a method for identifying and locating fiducial (radiopaque) markers on a clinical image, the method including: receiving the clinical image from an imaging system (see page 2, paragraph, [0021] in one embodiment, detecting the intrasvascular “probe marker” comprises filtering candidate markers comprising pixels in the first frame and the second frame by applying a multiscale Laplacian of Gaussian operator on the first frame and the second frame and performing a non-maxima suppression process to identify blobs having a relative maximum in a neighborhood of pixels. Also page 5, paragraph, [0073] as shown in FIG. 2B, a marker or marker band 130 such as a “radiopaque marker” (fiducial marker) is part of the data collection probe 120. The markers are detectable by angiography systems and can be tracked as they move across frames of angiography data);
           processing the clinical image to remove false fiducial markers; and identifying fiducial markers in the clinical image (see page 2, paragraphs, [0023-0024] in one embodiment, the method further includes removing a shadow (false marker) from the first frame and the second frame, increasing a contrast level of a guidewire on one of the first frame or second frame, and performing a morphological image reconstruction for each marker candidate. In one embodiment, the method includes processing the plurality of pullback frames using a Hessian-based vessleness filter; and tracking the intravascular probe marker from one of the first frame or the second frame through the plurality of pullback frames to all the pullback frames using 
           Finally, (page 9, paragraph, [0116] as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, shadow removal, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, 
           Regarding claim 2, Dascal discloses the method of claim 1, further including applying an enhancing filter to the clinical image to enhance the appearance of the fiducial markers (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a catheter removal software module, a shadow removal software module, a vessel “enhancement” software module, a “blob enhancement” software module, a Laplacian of “Gaussian filter” or transform software module, a guidewire detection software module, an anatomic feature detection software module, stationary marker detection software module, a background subtraction module, a Frangi vesselness software module, an image intensity sampling module, a moving marker software detection module, iterative centerline testing software module, a background subtraction software module, a morphological close operation software module, a feature tracking software module, a catheter detection software module, a bottom hat filter software module, a path detection software module, a Dijkstra software module, a Viterbi software module, fast marching method based software modules, a vessel centerline generation software module, a vessel centerline tracking module software module, a Hessian software module).
           Regarding claim 3, Dascal discloses the method of claim 2, wherein the enhancing filter may be one or more of the following: Laplacian of Gaussian, difference of Gaussians, Hessian filter, steerable filters, and non-linear diffusion-reaction filters (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a catheter removal software module, a shadow removal software module, a vessel “enhancement” 
           Regarding claim 32, Dascal discloses a method for identification of fiducial markers within a clinical image, the method including: processing the clinical image to remove false fiducial markers; and identifying fiducial markers within the clinical image (see claim 1, also page 2, paragraphs, [0023-0024] in one embodiment, the method further includes removing a shadow (false marker) from the first frame and the second frame, increasing a contrast level of a guidewire on one of the first frame or second frame, and performing a morphological image reconstruction for each marker candidate. In one embodiment, the method includes processing the plurality of pullback frames using a Hessian-based vessleness filter; and tracking the intravascular probe marker from one of the first frame or the second frame through the plurality of pullback frames to all the pullback frames using template matching. In one embodiment, the method further includes tracking the intravascular probe marker through a plurality of frames obtained during the pullback using a Viterbi dynamic programming method. In one aspect, the 
           Finally, (page 9, paragraph, [0116] as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, shadow removal, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, background subtraction, bottom hat filters, and others).
           Regarding claim 33, Dascal discloses the method of claim 32, further including enhancing the fiducial markers within the clinical image (see claim 1, also page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software 
           Also page 9, paragraph, [0118] FIG. 5A shows a process flow 160 relating to some additional specific exemplary preprocessing steps or stages. As shown, angiography images can be processed at various stages in parallel. In one embodiment, LoG filtering is performed at multiple scales 160a. Each scale corresponds to size of an element in the image that will be acted upon by the filter. A LoG multiscale based filter can be used, in one embodiment, to enhance blobs corresponding to the moving marker on the imaging probe. Different scales are used because of the different sizes of the markers. In one embodiment, to be sensitive to different sizes of the blobs, and less sensitive to noise, the LoG operator is computed at several scales. An example of a LoG filter is shown in FIG. 6A. An example of a blob as (a set of pixels from an angiography image) corresponding to a marker that has been enhanced from applying the LoG of 
           Regarding claim 34, Dascal discloses the method of claim 32, further including removal of a background within the clinical image (see page 9, paragraph, [0116] in part, as shown in FIGS. 4A and 4B and otherwise described herein, in part, the invention includes one or more preprocessing stages, preprocessing software modules, and related methods with regard to the collected frames of angiography data. In one embodiment, image preprocessing is performed on a per frame basis with respect to the frames of angiography image data such as the data generated by system 20 of FIG. 1. The preprocessing stage can include, without limitation, methods, stages, and software components, and other components suitable to perform vessel enhancement, catheter removal, “shadow removal”, heart shadow removal, blob enhancement such as by applying a multiscale Laplacian of Gaussian, detection of anatomic features, skeleton generation, angiography image size reduction, “background subtraction”, bottom hat filters, and others). 
           Regarding claim 35, Dascal discloses the method of claim 32, wherein the step of processing the clinical image to remove false fiducial markers includes enhancing and filtering a plurality of catheters within the clinical image (see claim 1, also page 4, paragraph, [0067] since the imaging catheter is introduced by a guidewire, the guidewire can be used as an anchor path and to provide directional information such as what endpoint is distal and what endpoint is proximal in the relevant imaging segment. In one embodiment, a guide catheter slides along the guidewire to position a probe tip having one or more imaging devices in the blood vessel. In one embodiment, the angiographic image data is processed such that the guide catheter is removed 
           Regarding claim 36, Dascal discloses the method of claim 32, wherein the step of processing the clinical image to remove false fiducial markers includes enhancing and filtering a plurality of electrodes within the clinical image (page 4, paragraph, [0063] in addition, in one embodiment image data is collected using optical coherence tomography probes and other related OCT components. In one embodiment image data is collected using IVUS probes and other related IVUS components. In addition, in one embodiment pressure data is collected using FFR probes and other related FFR components. In addition, in one embodiment EKG, heart rate, and other subject data is collected using electrodes and other related components. 
           Also page 8, paragraph, [0100] in addition, the subject 10 can be electrically coupled via one or more electrodes to one more monitors such as, for example, monitor 49. Monitor 49 can include without limitation an electrocardiogram monitor configured to generate data relating to cardiac function and showing various states of the subject such as systole and diastole. Knowing the cardiac phase can be used to assist the tracking of vessel centerlines, as the geometry of the heart, including the coronary arteries, is approximately the same at a certain cardiac phase, even over different cardiac cycles). 
           Regarding claim 38, Dascal discloses the method of claim 32, wherein identifying fiducial markers within the clinical image includes adaptive thresholding (see page 2, paragraph, [0013-0014] in one embodiment, a cursor or other identifier on the angiography image denotes the location of the OCT catheter reference markers coinciding with the OCT pullback frame selected. In one embodiment, a cursor or other identifier can also denote the user-selected proximal and distal reference frames within which MLA has been calculated, and denote the mean diameter of the blood vessel. Scrolling through the co-registered OCT and angiography 
           Also page 11, paragraph, [0134] in one embodiment, a method of catheter detection is used that incorporate a Frangi filter for vesselness as well as for shape features. In one embodiment, the method includes determining at one scale only (sigma=4 which reflects the typical width in pixels of the catheter, as observed in the angiography dataset) the vesselness measure image and direction image based on the eigenvectors of the Hessian image. The catheter in a given image frame of angiography data can be isolated using various criteria. These criteria include the direction (threshold of direction image), the length of the connected component containing the catheter (the length of catheter profile should be at least half of the maximum image dimension in x (or y)).            With regard to claims 37 and 49 the arguments analogous to those presented above for claims 1, 2, 3, 32-36 and 38 are respectively applicable to claims 37 and 49.  


Claim Rejections - 35 USC § 103  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
 to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

Claims 4-6, 8-10, 39-41 and 43, are rejected under 35 U.S.C. 103(a) as being unpatentable over Dascal et al (Publication No: US 2018/0192983 A1) in view of Bar-Aviv et al (U.S. Pub No: 2013/0202177 A1).
           Regarding claims 4 and 6, Dascal discloses (page 8, paragraph, [0105] examples of such software modules can include without limitation a video processing software module, a preprocessing software module, an image file size reduction software module, a catheter removal software module, a shadow removal software module, a vessel “enhancement” software module, a “blob enhancement” software module, a “Laplacian of Gaussian filter” or transform software module, a guidewire detection software module, an anatomic feature detection software module, stationary marker detection software module, a background subtraction module, a Frangi vesselness software module, an image intensity sampling module, a moving marker software detection module, iterative centerline testing software module, a background subtraction software module, a morphological close operation software module, a feature tracking software module, a catheter detection software module, a bottom hat filter software module, a path detection software module, a Dijkstra software module, a Viterbi software module, fast marching method based software modules, a vessel centerline generation software module, a vessel centerline tracking module software module, a “Hessian” software module).
           But does not explicitly state, “enhancing filter is a Beltrami-based filter” or “difference of Gaussians filter”.
Beltrami flow filters and coherence-enhancement diffusion (CED). filters. The filtered residual image, called S, can reveal spatial-consistent structures while smoothing away the residual noise. In some embodiments of the invention, edges or other structures are enhanced in S, but noise is not smoothed away. 
           Also page 12, paragraphs, [0164-0165] such features may depend on the response of the image in the neighborhood to wavelet filters, such as Meyer or Gabor filters, “Laplacian and Gaussian pyramids”, or “differences of Gaussians”, or any other linear filters known in the art. Such filters may be most sensitive to structures in the neighborhood that have particular orientations, and/or particular scales. Optionally, the filter is applied only to the neighborhood. Alternatively, the filter is applied to a region larger than the neighborhood, or even the whole image, and the feature depends on the response of the filter in the neighborhood. Additionally or alternatively, the feature value depends on a difference in the response of the image to Gaussian filters, or other smoothing filters, at two different size parameters .sigma..sub.1 and .sigma..sub.2. The difference between two such filters tends to select structures intermediate in 
           Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Dascal invention according to the teaching of Bar-Aviv because to combine, Dascal system using Laplacian of Gaussian filter or transform software module, for image enhancement, according to the teaching of Bar-Aviv that uses the nonlinear anisotropic diffusion filters, such as Beltrami flow filters, in order to provide an improved method of enhancing an image, which can easily be implemented in an image filtering system.
           Regarding claim 5, Dascal discloses the method of claim 2, wherein the enhancing filter is a Laplacian of Gaussian filter with an operator based on a second order derivative of the image - Al = 1 + I, (see claim 1 and 4, also page 2, paragraph, [0021] in one embodiment, detecting the intrasvascular probe marker comprises filtering candidate markers comprising pixels in the first frame and the second frame by applying a multiscale Laplacian of Gaussian operator on the first frame and the second frame and performing a non-maxima suppression process to identify blobs having a relative maximum in a neighborhood of pixels). 
           Regarding claim 9, Dascal discloses the method of claim 8, wherein the nonlinear diffusion reaction filter includes a diffusion term, and a reaction term to facilitate contrast enhancement of the fiducials markers within the image (see claim 4, refer to Beltrami filter, “nonlinear diffusion filter” is Beltrami filter, (see specification page 15, paragraph [0058], line .  

Allowable Subject Matter
Claims 7, 11 and 42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

                                                       Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667  
July 7, 2021